Citation Nr: 1420624	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to October 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2013, the Board remanded the issue on appeal in order to obtain additional VA treatment records, to provide the Veteran with a VA medical examination with a medical opinion addressing whether hypertension was aggravated by service-connected diabetes mellitus, and to, thereafter, readjudicate the appeal.   Pursuant to the remand directives, additional VA treatment records dated from July 2005 to August 2013 were obtained, and a VA medical examination with a medical opinion addressing the secondary theory of aggravation was provided in September 2013.  The issue on appeal was thereafter readjudicated in December 2013.  The case now returns to the Board after compliance with the ordered development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service.  

3.  Current hypertension is not causally or etiologically related to service.

4.  Current hypertension is not caused by, or increased in severity beyond the natural progress of the disease by, service-connected diabetes mellitus.  



CONCLUSION OF LAW

Hypertension was not incurred in active military service, may not be presumed to have been incurred in service, and was neither caused nor aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the September 2013 notice letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, including on a secondary basis, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Although the September 2013 notice letter was sent after the initial denial of the claim, the timing defect was cured by way of issuance of proper notice followed by readjudication of the claim.  In view of the foregoing, the Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and available post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted. 

Also, the Veteran underwent a VA medical examination in connection with the appeal in September 2013 pursuant to the Board's prior remand directives.  The September 2013 VA medical examiner provided a medical opinion based on an accurate medical history, including from the Veteran and review of VA treatment records, and considered the Veteran's complaints and reports of limitations as it related to his current symptomatology and its effects on his daily life.  The September 2013 VA medical examiner also performed a medical evaluation of the Veteran.  Also, the August 2011 VA medical reviewer provided a medical opinion based on review of the record.  In consideration thereof, the Board finds that the September 2013 VA medical examiner and August 2011 medical reviewer had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  The August 2011 and September 2013 VA medical opinions were supported by adequate rationale.  For these reasons, the Board finds that, collectively, the VA medical examination and VA medical opinions are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with review.  

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with hypertension.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as hypertension become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).


Service Connection Analysis for Hypertension

The Veteran contends the current hypertension was caused by the service-connected diabetes mellitus.  He asserts that symptoms of diabetes mellitus (i.e., elevated blood sugar) began in the 1990s, and hypertension was later diagnosed in 2006.  He seeks service connection for hypertension on this basis.    

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013). 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for high blood pressure or hypertension.  At the October 1970 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure reading was within normal limits. (i.e., 120/82).  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service; therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.  

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent within one year of service separation.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  At VA medical examinations performed in February 1971 and November 1978, the cardiovascular system was normal, and blood pressure readings were within normal limits.  The earliest evidence of a hypertension diagnosis reflected in treatment records is shown in 2005, approximately thirty five years after service separation.  The Veteran has competently reported that hypertension was first diagnosed in 2004.  The absence of post-service findings, diagnosis, or treatment for hypertension until approximately 2004 (i.e., approximately thirty four years after service separation) is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, and does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection for hypertension as a chronic disease.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which was first manifested many years after service, is not causally or etiologically related to service.  There is no competent medical evidence of record that has even suggested a relationship between the current hypertension and active military service.  Rather, at various times, VA treating medical providers have suggested that the Veteran's hypertension was a medical problem associated with alcohol use.  See, e.g., August 2011 and July 2012 VA primary care notes.  Also, as noted below, the September 2013 VA medical examiner attributed the Veteran's hypertension to tobacco use.  See 38 U.S.C.A. § 1110 and 38 C.F.R. §§ 3.300, 3.301 (2013) (alcohol abuse and a disability resulting from use of tobacco products on a direct basis is precluded by law).  Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that hypertension is not caused by, or aggravated by, the service-connected disability of diabetes mellitus.  The weight of the medical opinion evidence demonstrates that there is no nexus relationship between hypertension and service-connected diabetes mellitus on either a causation or aggravation basis.  In August 2011, a VA medical reviewer opined that it was less likely than not that hypertension was caused by diabetes mellitus type II.  The August 2011 VA medical reviewer explained that hypertension and diabetes mellitus were noted approximately within the same time frame, and hypertension was a common occurrence in the population.  The August 2011 VA medical reviewer added that, in order for hypertension to be secondary to diabetes mellitus type II, it was necessary for diabetes-related kidney disease to be present before the onset of hypertension.    

Also, the September 2013 VA medical examiner opined that hypertension was less likely as not related to diabetes and was not worsened beyond its normal progression by service-connected diabetes mellitus type II.  In support of the medical opinion, the September 2013 VA medical examiner reasoned that hypertension was diagnosed in 2006, two years before the development of diabetes.  The September 2013 VA medical examiner further opined that the etiology of hypertension was as likely as not related to tobacco use, and noted that the majority of hypertension was idiopathic.  The September 2013 VA medical examiner additionally reasoned that hypertension was not exacerbated beyond the normal progression because there was no evidence of kidney dysfunction or hyperternsive vascular disease, the creatinine and EGFR (i.e., epidermal growth factor receptor) had never been elevated, and the A1C (i.e., glycosylated hemoglobin) was consistently 5.8 to 6.1.  

The August 2011 VA medical reviewer and the September 2013 VA medical examiner have medical expertise, had adequate information on which to base the medical opinions, and provided adequate rationale based on an accurate medical history and medical principles.  For these reasons, the collective VA medical opinions are of significant probative value and weigh against a finding of service connection for hypertension on a secondary basis.    

The Board notes that the November 2007 VA medical examiner originally opined, in the November 2007 VA medical examination report, that hypertension was as likely as not secondary to the service-connected diabetes mellitus; however, the November 2007 VA medical examiner provided no rationale for the medical opinion at that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   Also, in a subsequent March 2008 VA addendum report, the November 2007 VA medical examiner changed the medical opinion and opined that hypertension was less likely than not related to diabetes mellitus.  For these reasons, the positive medical opinion linking hypertension to service-connected diabetes mellitus included in the November 2007 VA medical examination report is of no probative value and outweighed by the August 2011 and September 2013 VA medical opinions discussed above.   

The Board also notes that the Veteran contends that symptoms of diabetes mellitus were manifested many years before the onset of hypertension.  On the October 2011 VA Form 9, the Veteran wrote that he had had elevated sugar since the 1990s, with official diagnosis and treatment of hypertension beginning in 2004.  He submitted a May 2007 private treatment note that reads that the Veteran was a non-insulin dependent diabetes mellitus patient with elevated sugars since the 1990s.  The Board notes, however, that there is some contradictory evidence of record showing the onset of hypertension either before or within the same general time frame as the onset of diabetes mellitus.  See, e.g., October 2005 VA primary care note (showing report of hypertension being treated by outside family physician and noting that the Veteran was "not diabetic"); July 2007 VA audiological evaluation note (noting a reported medical history of hypertension and "borderline" diabetes).  

Even assuming that symptoms of diabetes mellitus were manifested before the onset of hypertension, as the Veteran contends, the August 2011 VA medical reviewer and September 2013 VA medical examiner provided negative medical opinions primarily on the basis that the evidence did not show kidney dysfunction or hypertensive vascular disease, which, if present, would be indicative of causation or aggravation of hypertension by service-connected diabetes mellitus; therefore, regardless of the chronology regarding the onset of hypertension as compared to the onset of diabetes mellitus, the weight of the evidence is against finding that service connection for hypertension is warranted under 38 C.F.R. § 3.310 as secondary to service-connected diabetes mellitus, on either a causation or aggravation basis.     

Although the Veteran has asserted that the service-connected diabetes mellitus caused or aggravated his hypertension, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between the complex cardiovascular and endocrine system diagnoses of hypertension and diabetes mellitus on a causal or aggravation basis.  Such diagnoses and opinions as to relationship involve an understanding of complex interactions between body systems (cardiovascular and endocrine), involve making findings based on medical knowledge and clinical testing results, and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of disabilities of hypertension and diabetes, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinion relating hypertension to his service-connected diabetes mellitus is of no probative value.     

In summary, the weight of the evidence demonstrates no vascular injury, vascular disease during service; no chronic symptoms of hypertension manifested in service; no symptoms of hypertension continuously manifested since service; no hypertension manifested to a compensable degree within a year of service; no nexus relationship between the Veteran's hypertension and service; and no nexus relationship between hypertension and diabetes mellitus on either a causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, including as secondary to service-connected diabetes mellitus type II, is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


